Order entered December 2, 2019




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-19-00616-CR
                                         No. 05-19-00617-CR
                                         No. 05-19-00618-CR
                                         No. 05-19-00619-CR
                                         No. 05-19-00620-CR

                          GABINO ALBERTO ARBALLO, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                   Trial Court Cause Nos. 219-83311-2018, 219-84196-2018,
                     219-84197-2018, 219-84547-2018 & 219-84548-2018

                                               ORDER
        Before the Court is appellant’s November 27, 2019 second motion for extension of time

to file his brief. Appellant has tendered his brief. We GRANT the motion and ORDER

appellant’s brief filed as of the date of this order.


                                                          /s/   ROBERT D. BURNS, III
                                                                CHIEF JUSTICE